Title: To John Adams from Isaac Smith Sr., 22 April 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Salem Aprill the 22D 1776
     
     I wrote you, by last Weeks post, and am confirmd in my Opinion As to what I wrote you, with referance to a free trade with the Neutral Islands by the many Captures of the southern Vessells in the West Indies; two days since I saw a Master from Gaudelupe who left itt 24 days Ago and he heard of two Briggs two days before being taken One from Virginia or Maryland and the Other from Philadelphia with flour &c. loaded on the Continental Account and had the fleet and Armey not been supplyd, by the Captures taken even from to and from the Collinies they would have been in great want.
     I am not alone in my Opinion but many of whose judgment I prefer to my Own and indeed almost every One of any knowledge of trade are of Opinion no way could have been thought of that could be more benificial to Our Enemies. I cant see why the Southern Collonies or rather Merchants, should be very fond of shiping flour—as the Premium of 30 to 40 per Ct, As the Markets are almost all Over the World can never pay the first Costs. I hope to here either of the repeal of your late resolves as to flour &c, or An Imbargo for some time to come. We have no late Advizes from any part of Europe. Two Men of Warr we suppose have Arrived from England att Nantasket since the grand fleet saild. One by some retaken people said to be in 27 days and One last week itt is supposed which proceeded the next day direct for Halifax. Part of the Georgia fleet we suppose saild the day before Yesterday for Halifax took a Wood Coaster coming from the Eastward (off the Isle Shoales). There is One or two Vessells expected from Bilbao but itt is but seldom we have anything from England that way.
     Whenever you may have Occassion to hold up to all the World our grivences Again, I think there is One thing I have thought of which I think deserves Notice and that is the Unhamane Manner of forseing those they take of Our people to take up Armes and Oblidgeing them to fite Against there brethren—which I never heard was practised by any the most barbarous Nation. Iff ever there should be An Accomiation I have in my mind several things relative to trade which Ought to be Notist, As to Independancy—iff Matters could be settld to Our likeing would be preferable, As no Nation or even all together could make itt every way so Agreeable or Advantageous for imports and Exports on a proper footing. I just here 12 Marshfield people are returned there from Halifax haveing nothing to live on there and have come to through themselves on the Mercy of the government.
     Post being just going have not nought to Add and are Yr &c
    